Title: To John Adams from James Wilkinson, 29 March 1797
From: Wilkinson, James
To: Adams, John



Sir
Philadela. March 29th: 1797

I take the Liberty to deposite in your Hands, a rude manuscript map, which embraces a part of the Spanish provinces of Louisiana, Texhas, St. Anders, & St. a Fee, in the audience of New Gallicia; & Kingdom of Mexico,—
This work, accomplished by deep Intrigue, under heavy pecuniary losses, & six years of perilous Action, may be considered as a foundation of some thing more extensive & more perfect—it is lodged in your Hands Sir to be employed for national purposes, whatever occasion may render necessary—But as the faithful Agent, who procured me this information, returned last autumn to push his discoveries further West, inviolable secrecy is necessary, not only to his success but to his safety—
These researches were undertaken by my direction, in the year 1791, anterior to my resumption of the sword, by a young man whose talents, Enterprize, constancy, & exertion, had been frequently tested by me, in scenes of perplexity, of pain & terror.—My ascendant over Miro the late Governor of Louisiana, procured a passport for my Agent, and he entered on his mission in the guise of an Indian trader, with a Capital of about 6000 Dollars—He was followed by some French wanderer from New Orleans, who had seen Him there in my service, & made oath before the Governor of St. Antonio, that this Agent was the son of an American General—in consequence of which a price was put on his Head, & to save his Life, he was obliged to take refuge among the Camanche Indians, at the expence of his whole adventure—here by his matchless powers in every athletic exercise, & his dauntless courage in battle, he soon became a distinguished favourite, and by promoting a peace between these Indians & the Spaniards, he procured his pardon, & recovered the confidence of the Governor of the Province of Texhas, but not his property, which had found place in Pockets, from whence it was not to be drawn—His ostensible motives at present are those of a dealer in Horses, and it is under this impression that he Enjoys the patronage of the Governors of Louisiana & Texhas, whose sympathies are governed by their Interests—
Should the commotions of the times, unfortunately involve the United States in Hostility with Spain—deep wounds may be inflicted in that quarter—possession of Her whole province of Louisiana, & the alienation of Her mexican Empire, may be accomplished with incredible facility & promptitude—the Western Yoemanry properly equiped & skilfully conducted, are competent to the Enterprize, and I am pursuaded would Enter upon it with Ardour—these are undesireable Events, in the present circumstances of our Country, but should a choice of dificulties, be imperiously forced upon us—then great Sir, to be selected for this service, as the avenging instrument of my Countrys wrongs, would constitute the first wish of my Heart, & be Esteemed the richest bequest of Heaven—
Before I close this Letter, I must obey the honest impulsions of my Breast, & declare;—that if the strongest sense of professional obligation—if the solemn respect attached to the veneration, which have grown of a Character, which has grown with the ripening Interests it has fostered, if the Enthusiastic love of my Native Country, failed to inspire me with due attachment & respect for Her Cheif Magistrate, Mr. Adams has taxed my gratitude in a degree, which awakens every honourable Emotion & affection of my Heart, and will make it my pride, as it is my duty, to sacrafice ease, comfort, Fortune, Health & Life to his Fame & his happiness—my mind oppressed by your goodness, has sought ease by utterance—pardon the tresspass I conjure you Sir, & confer an additional obligation on your faithful soldier & servant

Ja. Wilkinson